DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim1 is objected to because of the following informalities:  beyond is misspelled as beyong.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majumdar et al (US Pub No. 20150028388).


 	With respect to claim 1,Majumdar et al discloses a gate dielectric (802B,Fig.8B); a gate electrode (804B,Fig.8B) on the gate dielectric, the gate  the gate electrode comprising a transistor gate (Fig.8B), the transistor gate comprising: a first part above a substrate that has a first width (narrower portion of 804B,Fig.8B); and a second part (top portion of 804B,Fig.8B) above the first part that is centered with respect to the first part and that has a second width that is greater than the first width (Fig.8b), wherein the first part and the second part form a single monolithic T-gate structure (Fig.8B); and an isolation layer (602, 502, Fig.8B) laterally adjacent to the first part of the gate electrode (this is in accordance with applicant’s own specification since dielectric material  intervene between the isolation layer and gate electrode in applicant’s drawings), wherein a portion of the gate dielectric is on uppermost surface of the isolation layer (on upper right corner,Fig.8B), and wherein the isolation layer extends laterally beyong the gate dielectric (Fig.8B). 

 	With respect to claim 2, Majumdar et al discloses wherein the transistor gate is surrounded by a high-k material (802B,Fig.8B, any material would satisfy this material).

With respect to claim 6, Majumdar et al discloses wherein the first part extends through the isolation layer (Fig.8B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Radosavljevic et al (US Pub No. 20200155701).

 	With respect to claim 3, Majumdar et al does not explicitly disclose wherein the transistor gate is surrounded by a work function setting material. On the other hand, Radosavljevic et al discloses gate (224,Fig.2H) is surrounded by a work function setting material (222,Fig.2H). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Majumdar et al according to the teachings of Radosavljevic et al such that work function is used in order to adjust the threshold voltage to a correct value when using high K gate dielectric material.

 	With respect to claim 4, Majumdar et al discloses that buffer layer is made from InAlAs  (Para 31); however, Majumdar et al does not explicitly disclose wherein the first part is formed above a gallium nitride epitaxial layer. On the other hand, Radosavljevic et al discloses that InAlAs and Gan are interchangeable (Para 18). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the reference cited above according to the teachings of Radosavljevic et al such that Gan is used instead of InAlAs because they are interchangeable. However, arts cited above do not explicitly disclose that GaN is epitaxial. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that epitaxial layer is formed in order to form a high quality film.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Then et al (WO 2017099707).


 	With respect to claim 5, Majumdar et al does not explicitly disclose wherein the first part extends through a polarization layer. On the other hand, Then et al discloses wherein the first part (lower portion of 294 and 292,Fig.2F) extends through a polarization layer (250, Fig.2F). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Majumdar et al according to the teachings Then et al such that there is a polarization layer such that the gate goes through the polarization layer in order to better control the channel region.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Chu et al (US Pub No. 20110049526).

 	With respect to claim 7, Majumdar et al does not explicitly disclose wherein the first part extends through an adhesion layer. On the other hand, Chu et al discloses wherein the first part extends through an adhesion layer (62, Fig.Fig.16, claim 7 which is made out of oxide, 62 is right below etch stop layer, and applicant specification states that adhesion layer is made from silicon oxide). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above according to the teachings of Chu et al such that right below the etch stop layer oxide layer such as silicon oxide is formed in order to have additional barrier layer between device region and gate region to minimize the defect, while use a common material such as silicon oxide.


Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive. The isolation layer is 602,502 which reads on the new amendment as shown in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895